Title: From Thomas Jefferson to William Blount, 19 March 1796
From: Jefferson, Thomas
To: Blount, William


                    
                        Dear Sir
                        Monticello Mar. 19. 96
                    
                    Dr. Robert H. Rose and Mr. John Rose will have the honor of delivering you this letter. As they go to your government with a view of fixing themselves there, they have naturally a wish to enjoy there whatever advantages may justly result from a knoledge of their characters. They are of a county next adjoining to me, of an antient and respectable family of this state, are sons of two brothers with whom I have from my infancy been in habits of the most intimate friendship and affection, and as far as their age has given developement to their characters they stand themselves under the best personal reputations. With these titles I take the liberty of presenting them to your Excellency believing it as desireable to you to know the worthy as to the worthy to be known by you. The patronage of your office you will naturally extend to them; but I take the liberty of solliciting also for them the benefits of your advice and countenance which their ignorance of the country and circumstances in which they will be placed and your knolege of them, may render of high value to these gentlemen. To the gratification of fostering virtuous youth in virtuous enterprize is added that of the occasion it furnishes me of assuring you of the sentiments of high respect and esteem with which I have the honor to be your Excellency’s most obedt. & most humble servt
                    
                        Th: Jefferson
                    
                